DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2022.

Applicant’s election without traverse of claims 1-10, and 16-20 in the reply filed on 8/3/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 20080272358 A1; hereinafter Lin).
Regarding Claim 1, Lin discloses a phase change memory cell for a semiconductor device, the phase change memory cell comprising (Fig 12): 

    PNG
    media_image1.png
    383
    482
    media_image1.png
    Greyscale

a heater element (108; [0024]) on a first conductive layer (102; [0022]); 
a spacer (114b; [0032]) surrounding sides of the heater element (108; 114b is surrounding 108b);
a first dielectric layer (104b; [0024]) on a portion of the conductive layer (102) and on a bottom portion of the spacer (bottom portion of 114b) surrounding the heater element (108);
a second dielectric layer (140a) on the first dielectric layer (104b); and 
a phase change material (142; [0033]) on a top surface of the heater element (108) and on the second dielectric material (140a).  
Regarding Claim 2, The phase change memory cell of claim 1, Lin (Fig.12) discloses a second conductive layer (146; [0034]) on the phase change material (142).  
Regarding Claim 3, The phase change memory cell of claim 1, Lin (Fig.12) discloses wherein the heater element (108) on the conductive layer (102) forms an angle equal to or greater than ninety degrees with a surface of the first conductive layer.  
Regarding Claim 4. The phase change memory cell of claim 1, Lin (Fig.12) discloses wherein the heater element (108) has a cone shape with a flat top (108b has a flat top).  
Regarding Claim 5. The phase change memory cell of claim 1, Lin (Fig.12) discloses wherein the heater element (108) has one of a rectangular shape, a round shape, an oval shape, or a triangular shape with one of tapered sides or vertical sides.  
Regarding Claim 6. The phase change memory cell of claim 1, Lin (Fig.12) discloses wherein the top surface of the heater element (108b) is smaller than a bottom of the heater element (108a).  
Regarding Claim 7. The phase change memory cell of claim 1, Lin (Fig.12) discloses wherein the top surface of the heater element (108b) is level with a top surface of the second dielectric layer (140a).  
Regarding Claim 9, The phase change memory cell of claim 1, Lin ([0028]) discloses wherein the second dielectric material (124 which later etched to be 140a) on the first dielectric layer (104b) is a low k dielectric material (those disclosed material are low k material).  
Regarding Claim 10. The phase change memory cell of claim 1, Lin (Fig.12) discloses wherein the spacer (114b) extends to a top of the heater element (108b).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Savransky et al. (US 20090159867 A1; hereinafter Savransky).

Regarding Claim 8, The phase change memory cell of claim 1, Lin does not particularly disclose the thermal conductivity of the layers. 
However, Savransky  discloses a phase change memory comprising (Fig 7; [0023]-0025): a heater element (40) on a first conductive layer (30), a dielectric material (34) on the side of the heater element; a spacer (32) surrounding the dielectric material  on the side of the heater element, and a phase change material (18) over a top surface of the heater element over the spacer, as such is an in the analogous art.  

    PNG
    media_image2.png
    248
    346
    media_image2.png
    Greyscale

Savransky  further teaches ([0014] and in claim 8) wherein the second dielectric layer (12) is composed of a material with thermal conductivity similar (construed from less than about one percent) to a thermal conductivity of the phase change material (18).  
Therefore, it would have been obvious in the art before the filling of the application, to have dielectric layer composed of a material with thermal conductivity similar to a thermal conductivity of the phase change material to protect against creation of the leakage paths or reduced threshold voltage in the reset state (see Savransky [0026], [0014]).

Claim(s) 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Savransky in view of Pio (US 2012/0126196 A1; Hereinafter Pio).

Regarding Claim 16, Savransky (Fig.7) discloses a phase change memory cell for a semiconductor device, the phase change memory cell comprising: 
a heater element (40; [0023]) on a first conductive layer (30; [0023]), a dielectric material (34; [0025]) on the side of the heater element (40) and on exposed surfaces of the first conductive layer (30); 
a spacer (32) surrounding the dielectric material (34) on the side of the heater element (40), and a phase change material (18; see [0023]) over a top surface of the heater element (40) over the spacer (32) surrounding the dielectric material (34), and over exposed portions of the dielectric material (34).  
Savransky does not disclose wherein a side of the heater element forming an angle greater than ninety degrees to a surface of the first conductive layer.
In the analogous art, Pio (Fig.6; [0033]-[0035]) discloses a phase change material memory comprising first conductive layer (12), heater (23), wherein a side of the heater element (23) forming an angle greater than ninety degrees to a surface of the first conductive layer (12), phase change material (30), and a second conductive layer (32).

    PNG
    media_image3.png
    241
    550
    media_image3.png
    Greyscale

Therefore it would have been obvious in the art before the filing of the application to have a heater element wherein a side of the heater element forming an angle greater than ninety degrees to a surface of the first conductive layer as taught by Pio since with this structure a heater may be formed having good contact with an underlying selection device and yet makes a very small area of contact with a phase change material; One result of this smaller area contact is that a smaller volume of the phase change material which can result, in considerable savings in power consumption ([0027]-[0028]). 
Regarding Claim 17, Savransky in view of Pio as applied in claim 16, Pio (Fig.6) discloses wherein the heater element (23) forms one of a modified cone shape with a flat top, a cone shape, a tapered rectangular column, or a tapered triangular shape.  
Regarding Claim 18, Savransky in view of Pio as applied claim 16, Savransky (Fig.7) discloses wherein a portion of the heater element (40) with the dielectric material (34) on the side of the heater element (40) and the spacer (32) surrounding the dielectric material (34) extends into a portion of the phase change material (18; 40 contact the phase change material 18).  
Regarding Claim 19, Savransky in view of Pio as applied claim 16, Savransky (Fig.7) discloses wherein the dielectric material (34) and the spacer material (32) are different materials with a different reactive ion etch selectivity ([0025]).  
Regarding Claim 20, Savransky in view of Pio as applied claim 16, Savransky (Fig.7) discloses wherein the dielectric material (34) is composed of silicon nitride surrounding the spacer (32) composed of silicon dioxide when the phase change material is a doped germanium-antimony-tellurium material ([0013], [0025], [0014]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
September 27, 2022